ELLETT, Justice:
The appellant is the natural mother of T. G., a male child born out of wedlock on May 28, 1971.
On believable evidence, the Juvenile Court found that (a) the appellant had not acquired the necessary skills to properly supervise and train the child; (b) appellant’s housekeeping standards were so poor as to seriously jeopardize the child’s physical and emotional health; and (c) appellant’s moral standards are so low as to seriously damage the morals and welfare of the child.
Based on those findings, the court ordered all parental rights of the appellant terminated pursuant to law.1 However, after court had adjourned and the parties had left, counsel for appellant conferred alone with the judge in chambers, and the order was changed as follows: He withdrew the order as made and continued the matter for six months. He directed that appellant mend her ways of living and habits in specified ways. He then ordered that the Division of Family Services provide all appropriate support services that may be indicated for Mrs. G. and give her every opportunity to learn good housekeeping practices and good parental practices, not to the extent of overriding her but to provide what she might need to assist her in making the changes in her life that would be necessary for her to justify leaving T. with her permanently.
Only appellant’s attorney was present when the order was changed, and appellant certainly learned of the requirements. The Division of Family Services may have learned indirectly of the order but did nothing to assist Mrs. G. during the ensuing six months’ period.
When the matter was before the judge at the expiration of the six months’ period, he found that there had been no sufficient improvement in the life or habits of appellant and made the order of deprivation permanent.
Appellant claims that since the Division of Family Services did nothing to assist her, the court should not have, deprived her of her parental rights. This assignment of error merits our attention, but the other assignments have no merit to them, and we will not discuss them.
It well may be that the Division of Family Services is to be censured for failing actively to assist the appellant. It may be that the court should have made its order *999in open court with all parties present, or at least have given official notice to all parties, including the Division of Family Services. However those matters may be, it was Mrs. G. who had to mend her ways, and she knew it. She never at any time requested aid or assistance from the Division of Family Services, and now she is in a poor position to complain because it did not voluntarily interfere with her affairs. She knew that she was to maintain a better and cleaner house, to live a moral life, and not to engage in illicit sexual activity at the apartment at any time when her child was there. She knew that these things would be conditions precedent to her being allowed to maintain her parental rights.
The evidence given to the court was such as to warrant his findings that no sufficient improvements had been made by appellant in her life and habits to prevent his making the order of deprivation.
The judgment is affirmed. No costs are awarded.
CROCKETT and TUCKETT, JJ., concur.

. Section 55-10-109, TJ.C.A.1953 as amended (Replacement Yol. 6A).